 

Exhibit 10.3

 



WAIVER REGARDING ANTI-DILUTION

 

May __, 2014

 

Reference is hereby made to that certain Warrant issued to [________]
("[WARRANTHOLDER]") by Brainstorm Cell Therapeutics Inc., a Delaware corporation
(the “Company”), pursuant to the Underwriting Agreement, dated as of August 13,
2013, by and among the Company, Roth Capital Partners, LLC and Maxim Group LLC
(the “Warrant”), as set forth on Schedule 1 attached hereto. Capitalized terms
not defined herein shall have the meaning assigned to such terms in the Warrant.

 

WHEREAS, the Company is contemplating a listing of its securities on Nasdaq (the
“Listing”);

 

WHEREAS, pursuant to the Warrant, [WARRANTHOLDER] has certain anti-dilution
rights; and

 

WHEREAS, in connection with the Listing, the Company has requested that
[WARRANTHOLDER] permanently waive any and all anti-dilution rights contained in
the Warrant;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the undersigned hereby agree as follows:

 

Anti-Dilution Waiver. [WARRANTHOLDER] and its successors and assigns hereby
forever irrevocably waives any and all past, present or future anti-dilution
rights contained in the Warrant, including but not limited to Section 3(f) of
the Warrant (which is hereby deleted), that [WARRANTHOLDER], its successors or
assigns have or may have had, and any right to notice or other rights in
connection therewith. The undersigned parties agree that the Warrant is hereby
amended accordingly. Notwithstanding anything in the foregoing to the contrary,
this Waiver and amendment does not apply to any provisions of the Warrant solely
relating to mathematical adjustments for stock splits, reverse stock splits,
subdivisions, combinations, dividends or distributions in shares of Common
Stock, or other similar reclassifications.

 

This Waiver shall only waive anti-dilution rights. This Waiver shall not
constitute a waiver of any other rights or consent to any other action.

 

[Signature page follows.]

 

 

 

  

IN WITNESS WHEREOF, the undersigned have executed this Waiver as of the date
first set forth above.

 

  [WARRANTHOLDER]         By:     Name:   Title:       BRAINSTORM CELL
THERAPEUTICS INC.         By:     Name:   Title:

 

 

 

 

Schedule 1

 

Warrant

 

Name of Warrant Holder:

Warrant No.(s):

Total Warrant Shares:



 

